Exhibit 1.1 Execution Version New York Mortgage Trust, Inc. Up to $75,000,000 Common Stock 7.75% Series B Cumulative Redeemable Preferred Stock EQUITY DISTRIBUTION AGREEMENT Dated: March 20, 2015 TABLE OF CONTENTS SECTION 1. Description of Securities 1 SECTION 2. Placements 3 SECTION 3. Sale of Placement Securities by the Placement Agent 4 SECTION 4. Suspension of Sales 4 SECTION 5. Representations and Warranties 4 SECTION 6. Sale and Delivery to the Placement Agent; Settlement 17 SECTION 7. Covenants of the Company 18 SECTION 8. Payment of Expenses 23 SECTION 9. Conditions of the Placement Agent’s Obligations 24 SECTION 10. Indemnity and Contribution by the Company and the Placement Agent 26 SECTION 11. Representations, Warranties and Agreements to Survive Delivery 28 SECTION 12. Termination of Agreement 28 SECTION 13. Notices 29 SECTION 14. Parties 29 SECTION 15. Adjustments for Stock Splits 29 SECTION 16. Governing Law and Time 29 SECTION 17. Effect of Headings 30 SECTION 18. Permitted Free Writing Prospectuses 30 SECTION 19. Absence of Fiduciary Relationship 30 EXHIBITS Exhibit A – Form of Placement Notice Exhibit B – Authorized Individuals for Placement Notices and Acceptances Exhibit C – Compensation Exhibit D-1 – Form of Corporate Opinion of Company Corporate Counsel Exhibit D-2 – Form of Opinion of Company Maryland Counsel Exhibit E – Form of Tax Opinion of Company Special Counsel Exhibit F – Officer’s Certificate Exhibit G – Issuer Free Writing Prospectuses Exhibit H – Certain Subsidiaries New York Mortgage Trust, Inc. Up to $75,000,000 Common Stock 7.75% Series B Cumulative Redeemable Preferred Stock EQUITY DISTRIBUTION AGREEMENT March 20, 2015 JMP Securities LLC 600 Montgomery Street, Suite 1100 San Francisco, California 94111 Ladies and Gentlemen: New York Mortgage Trust, Inc., a Maryland corporation (the “ Company ”), confirms its agreement (this “ Agreement ”) with JMP Securities LLC (the “ Placement Agent ”), as follows: SECTION 1. Description of Securities . The Company agrees that, from time to time during the term of this Agreement, on the terms and subject to the conditions set forth herein, it may issue and sell through the Placement Agent, acting as agent and/or principal, up to an aggregate value of $75,000,000 of shares of (a) the Company’s common stock, par value $0.01 per share (the “ Common Stock ”), and/or (b) the Company’s 7.75% Series B Cumulative Redeemable Preferred Stock, par value $0.01 per share and a liquidation preference of $25.00 per share (the “ Preferred Stock ,” and, together with the Common Stock, the “ Securities ”); provided, however, that in no event shall the Company issue or sell through the Agent such number or dollar amount of Securities that would (i) exceed the number or dollar amount of shares of Common Stock and/or Preferred Stock registered on the effective Registration Statement (defined below) pursuant to which the offering is being made, (ii) exceed the number of authorized but unissued shares of Common Stock and/or Preferred Stock under the Company’s charter, (iii) exceed the number or dollar amount of shares of Common Stock and/or Preferred Stock permitted to be sold under Form S-3 (including General Instruction I.B.6 thereof, if applicable) or (iv) exceed the number or dollar amount of shares of Common Stock and/or Preferred Stock for which the Company has filed a Prospectus Supplement (defined below) (the lesser of (i), (ii), (iii), and (iv), the “ Maximum Amount ”). Notwithstanding anything to the contrary contained herein, except as set forth in a Placement Notice (as defined below) the parties hereto agree that compliance with the limitations set forth in this Section 1 on the number of the Securities issued and sold under this Agreement shall be the sole responsibility of the Company, and the Placement Agent shall have no obligation in connection with such compliance. The issuance and sale of the Securities through the Placement Agent will be effected pursuant to the Registration Statement (as defined below) filed by the Company and declared effective by the Securities and Exchange Commission (the “ Commission ”), although nothing in this Agreement shall be construed as requiring the Company to use the Registration Statement to offer, sell or issue the Securities, and provided further that nothing in this Agreement shall prevent the Company from entering into a separate equity distribution agreement with another Placement Agent with respect to the Securities (an “ Alternative Equity Distribution Agreement ”) subsequent to the date hereof. The Company is entering into an equity distribution agreement, dated March 20, 2015, with MLV & Co. LLC (“
